DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6,7, 9,10,12,15,16,18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160048572 A1 ; Khandelwal; Ankit et al. (hereinafter Khan) in view of US 20150310082 A1; Han; Luke Qing et al.  (hereinafter Han), US 20150106325 A1; Cole; Richard J. et al. (hereinafter Cole), US 20120130940 A1 Gattani; Abhishek et al.(hereinafter Gat), US 20160011980 A1; KOIKE; Yasuo et al. (hereinafter Koike) and US 20180203931 A1; Abson; Will (hereinafter Abson).
Regarding claim 1, Khan teaches A system for generating a multidimensional data cube,  from source data comprising a plurality of columns and a plurality of lines, the system comprising: a microprocessor ( Khan [0020] FIG. 8 illustrates a method for building a distributed dwarf cube using a mapreduce technique, in accordance with an embodiment of the present disclosure. [0028] microprocessor ) 		a data processing cluster executing on the microprocessor, wherein the data processing cluster includes a distributed file system, ( Khan [0021] Systems and methods for building a distributed dwarf cube using a mapreduce technique are disclosed. In order to improve speed of calculation on massive data, an improved method for building multiple dwarf cuboids for Multidimensional Online Analytical Processing (MOLAP) is disclosed. In the present disclosure, the dwarf cuboids are built and are distributed on multiple computers using mapreduce. The dwarf cuboids are structured such that they can be incrementally updated. ; [0022] furthers describes the the DFS in reference the the map-reduce [0033] Referring now to FIG. 3, a system 300 used for building and storing the dwarf cuboid using the dwarf cuboid builder 102 is shown. As shown in the system 300, the dwarf cuboid builder 102 may interact with a shared metastore 122, a Hadoop cluster 126, a Hadoop Distributed Files System (HDFS) 128, a zookeeper 130, a plurality of query engines 132, a plurality of load balancers 134. The Hadoop cluster 126 may comprise a cluster of computers or nodes that works seamlessly in a distributed computing platform. Hadoop is a software library that allows for distributed processing of the data across the cluster of nodes. Hadoop is designed to scale from one to thousands of nodes, where each node is a computer responsible for its own processing and storage of the data. The functioning of components present in the system 300 is explained in detail in the following description.)													and a map-reduce program; wherein the map-reduce program generates a plurality of output files in the distributed file system, ( Khan [0022] In order to build the distributed dwarf cube comprising a plurality of dwarf cuboids, at first, the dwarf cuboid builder triggers a distributed dwarf cube building activity. In the distributed dwarf wherein the plurality of output files are encapsulated into a data cube cached in the distributed file system; ( Khan [0037] The tree-map may be a disk based tree-map or B tree like data structure. The reducer at the first mapreduce job may create a set of tree-maps, one tree-map for each of the dimension that needs to be indexed. When the reducer receives the cube values, the reducer may insert the cube values into the tree-maps. [0049] the cube values defined in ranges that the dwarf cuboid may be storing, etc. [0085] The cube values of the attribute that are merged may be inserted on the HDFS 128.)									but still lack explicitly/orderly teaching and wherein the data cube returns a pre-computed result from the data cube to a client application in response to a query received from the client application.						and wherein the data cube returns a pre-computed result from the data cube to a client application in response to a query received from the client application. (Gat [0097] Data cube 300 advantageously maintains, in real time, results for any prospective query using the framework (T, L, S), of an event count over one or more pre-established time windows. FIG. 3, illustrates three examples of queries 340a-c, the answers to which are maintained and therefore pre-computed in data cube 300. [FIG. 9] element 920 user interface (client application) )				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Khan's mapreduction/cube methods and make the Gat's cube querying methods in order to facilitate the process of finding time based aggregates before the actual formation of the query, this precomputation helps create faster processing for a user query (Gat [0037] methods of the present disclosure advantageously facilitate identifying and maintaining time-based aggregates, such as described above, prior to the formulation of a queries. )		but lack explicitly and orderly stating generating a plurality of data combinations for each of the plurality of lines in the source data using said plurality of column combinations, generating a plurality of key-value pairs corresponding to the plurality of data combinations, aggregating values paired with a same key to determine a plurality of aggregate values, generating, a plurality of output files in the distributed file system, wherein each output file stores a pre-computed result of a query on the source data, and encapsulating the plurality of output files into a data cube cached in the distributed file system such that pre-computed results for all possible queries on the source data are encapsulated in the data cube; 								generating a plurality of data combinations for each of the plurality of lines in the source data using said plurality of column combinations, generating a plurality of key-value pairs corresponding to the plurality of data combinations ( Han [0110] In MapReduce, data are defined as (key, value) pairs. Mapper takes one pair of data with a type in one data domain, and returns a list of pairs in a different domain: After that, the MapReduce framework collects all pairs with the same key (k2) from all lists and groups them together, creating one group for each key (k2). Reducer is then applied in parallel to each group, which in turn produces a collection of values in the same domain: Thus, the MapReduce framework transforms a list of (k,v) pairs into a list of values. For the example shown in FIG. 8, k1 is key 821, v1 is value 822, k2 is key 831, v2 is values 832 and the list of v3 is shown by the reduce phase output key/value 840. MapReduce may be referred to as a 5-step parallel and distributed computation: [0111] 1. Prepare the input for Mapper: the MapReduce framework designates Map processors, assigns the input key (k1) value each Mapper would work on, and provides that Mapper with all input data associated with that key value. [0112] 2. Run the user-provided Mapper code: Map( ) is run exactly once for each key (k1) value, generating output organized by key (k2) values. [0113] 3. Shuffle the Mapper output to Reducers: the MapReduce framework designates Reduce processors, assigns the key (k2) value each Reducer would work on, and provides that Reducer with all the Mapper -generated data associated with that key value. [0114] 4. Run the user-provided Reducer code: Reduce( ) is run exactly once for each key (k2) value, generating the output value (v3). [0115] 5. Produce the final output: the MapReduce framework collects all the Reducer output, and sorts it by key (k2) value to generating, a plurality of output files in the distributed file system, wherein each output file stores a pre-computed result of a query on the source data, and encapsulating the plurality of output files into a data cube cached in the distributed file system such that pre-computed results for all possible queries on the source data are encapsulated in the data cube; (Han [0005] The BI tools may be used by companies to facilitate enhanced business decisions through reporting, analysis, and monitoring. The data cubes may be used as a form of caching to allow multiple reports to be stored in the data cubes. In various embodiments, the result is almost instant report execution regardless of the report size. The data cube can be created generically in order to serve as a cache for a number of different reports.  [0065] Referring to FIG. 2, in an example embodiment, a user 195 may query the cube store 120 using BI Tools 185 over data path 181 using an SQL query to access BI information (e.g., BI reports, charts, and other data). The query engine 140 receives the SQL query and converts the query to a cube query in order to access one or more cubes stored in cube store 120 over data path 121 using an API (e.g., HBase API). In an example embodiment, the cube store 120 may be an HBase data cube. The data (e.g., business, financial, and other data) stored in cube tables (not shown) in the cube store 120 may be used to generate or produce BI information in response to the online request from the BI Tools 185. [0069] In an example embodiment, the routing engine 143 allows a analyzing the plurality of columns in the source data to identify a plurality of numerical columns and a plurality of subsets of categorical columns; combining each of the identified plurality of numerical columns with each of the identified plurality of subsets of categorical columns to generate a plurality of data combinations for each of the plurality of lines in the source data using said plurality of column combinations (Cole [0012] a multi-stage manipulation of data may be performed as part of the data aggregation operations, including in at least some embodiments to use a map-reduce architecture. For example, the multi-stage data manipulation may use the MapReduce program for processing and generating large data sets by performing at least a first stage of specified map functions and a second stage of specified reduce functions, or may use the related Hadoop program implementation of a map-reduce architecture [0034] computing node 218-q similarly provides aggregated data output 240, but for other combinations of dimension category values. It will be appreciated that actual reduce functions may use large numbers of computing nodes in a distributed manner to accommodate large sets of input data, and to aggregate data for each unique tuple including one of the category values from each of the three dimensions. In addition, in other situations, the number of dimensions may be more or less than three, and dimension category values may have other forms [0052] the dynamic monitoring may include automatically gathering information about various types of resource usage by the distributed execution of a aggregating values paired with a same key to determine a plurality of aggregate values ( Cole [0014] Thus, when an OLAP cube is generated for a specified metric, with respect to multiple dimensions having various dimension category values, an aggregated data value may be generated for some or all combinations of dimension category values--accordingly, a particular combination of dimension category values may be used as a key to identify a storage location where the corresponding aggregated data value is stored.  [0045] As one example, rather than a distributed hash table, the distributed key-value storage structure may be a distributed tree structure (e.g., a binary search tree in which each node may have two children, a distributed B-tree in which each node may have more than two children, etc.). In such embodiments, multiple different input key values to the hash function may produce one or more output values that map to a particular node within the distributed tree on a particular one of multiple storage nodes storing the distributed tree, and then subsequent tree-traversal operations may be performed to select a particular leaf node corresponding to the input key value where the aggregated data value will be stored (optionally after traversing one or more intermediate non-leaf nodes that are part of a hierarchical structure of the tree). For example, different non-leaf nodes may each have an associated range or other group of hash output values, such as in an ordered manner. With respect to the counting categorical values for a same key to generate a plurality of frequency values; (Koike [0009] A technique such as the following is known for distributed processing and cache management. More specifically, a MapReduce processing system divides data to be processed into plural groups based on frequency of updating data, and calculates group update frequency based on the frequency of updating data included in a group. Then, the MapReduce processing system generates partial results of MapReduce processing stages of a group for which the group update frequency is equal to or less than a threshold value, and caches the generated partial results. As a result, the cache is effectively used in the MapReduce processing. )													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Khan's mapreduction/cube methods, Gat's cube querying methods, Han's MapReduce methods and make the addition of Koike's distributed processing methods in order to improve the accuracy and wherein each output file stores a pre-computed result of a query on the source data, represented by one or more of said plurality of aggregate values or one or more of said plurality of frequency values ( Abson [0072] Integration (also referred to as consolidation) can be an important aspect of OLAP approaches involving aggregation of data that can be accumulated and computed in one or more dimensions. The integration database 152 of the current subject matter (e.g. an analytics cube 153) stores pre-computed data in a format that contains all of the possible answers to ranges of possible queries and can therefore 
Corresponding method claim 10 and product claim 19 are rejected similarly as claim 1 above.
Khandelwal; Ankit et al. (hereinafter Khan) in view of US 20150310082 A1; Han; Luke Qing et al.  (hereinafter Han), US 20150106325 A1; Cole; Richard J. et al. (hereinafter Cole), US 20120130940 A1 Gattani; Abhishek et al.(hereinafter Gat), US 20160011980 A1; KOIKE; Yasuo et al. (hereinafter Koike) and US 20180203931 A1; Abson; Will (hereinafter Abson).
Regarding claim 3, the combination of Khan, Han, Cole, Koike, Abson and Gat teach The system of claim 1, further comprising a file indexer that includes a plurality of mapping strings, wherein each mapping string is associated with one of the plurality of output files in the data cube; and wherein the file indexer maps the query to an output file ( Khan [0089] When the dwarf cuboid builder 102 receives the query comprising the attributes to be retrieved, the query may be broadcasted to all of the query engines 132. Each of the query engines 132 may comprise a mapping per attribute of "dimension primary key to attribute value." The "dimension primary key to attribute value" mapping may replace the dimensions comprising the primary keys with the cube values of the attribute. When the dwarf cuboid builder 102 receives the query, the dwarf cuboid may be queried to fetch results from the dimension. The dimension may comprise the primary keys instead of the attributes that are required. As the dimensions comprising primary keys are replaced with the cube value of the attributes, the cube values may be retrieved from the dimension. The cube values from the dimension are retrieved by the query engine 132. After retrieving the cube values from the dimension, the cube values may be aggregated and returned to the dwarf cuboid builder 102. )												that includes the pre-computed result for the query from the client application.
Corresponding method claim 12 is rejected similarly as claim 3 above
Regarding claim 6, Regarding claim 3, the combination of Khan, Han, Cole, Koike, Abson and Gat teach The system of claim 1,  wherein aggregating values paired with a same key to determine a plurality of aggregate values uses the map-reduce program to aggregate values for a same key to generate a frequency value or one or more aggregate values. (Cole [0030&0037] show the corresponding aggregation using the map reduce methods)
Corresponding method claim 15 is rejected similarly as claim 6 above. 
Regarding claim 7, Regarding claim 3, the combination of Khan, Han, Cole, Koike, Abson and Gat teach The system of claim 1, wherein the plurality aggregate values is plurality of a maximum value, a minimum value, an average value, a sum, a median, or a mode. ( Cole [0013] describes some categories as "totals" (sum) [0037] FIGS. 2F and 2G continue the examples of FIGS. 2A-2E, and illustrate an alternative embodiment in which additional reduce functions are performed by computing nodes of the cluster for an alternative type of metric. In particular, with respect to the metric of cumulative summed sale prices discussed in FIG. 2A, the metric may be determined based on use a single type of extracted value from a single data field. Consider instead an alternative metric that involves the average sales price, which may be computed using not only the cumulative summed sales price but also the total quantity of underlying transactions (to enable the average sales price to be calculated by dividing the cumulative summed sales price divided by the total quantity of corresponding underlying transactions). Accordingly, in this example, additional map and reduce functions are defined for use in generating the aggregated data for this 
Corresponding method claim 16 is rejected similarly as claim 7 above. 
Regarding claim 9, Regarding claim 3, the combination of Khan, Han, Cole, Koike, Abson and Gat teach The system of claim 1, wherein the data processing cluster is a Hadoop cluster (Cole [0033] Referring now to FIG. 3, a system 300 used for building and storing the dwarf cuboid using the dwarf cuboid builder 102 is shown. As shown in the system 300, the dwarf cuboid builder 102 may interact with a shared metastore 122, a Hadoop cluster 126, a Hadoop Distributed Files System (HDFS) 128, a zookeeper 130, a plurality of query engines 132, a plurality of load balancers 134. The Hadoop cluster 126 may comprise a cluster of computers or nodes that works seamlessly in a distributed computing platform. Hadoop is a software library that allows for distributed processing of the data across the cluster of nodes. Hadoop is designed to scale from one to thousands of nodes, where each node is a computer responsible for its own processing and storage of the data. The functioning of components present in the system 300 is explained in detail in the following description. )
Corresponding method claim 18 is rejected similarly as claim 9 above. 
Claims 2, 11, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Han, Cole, Koike, Abson, Gat and US 20150193719 A1; Than; Hlaing Tun et al. (hereinafter Than).
Regarding claim 2, Regarding claim 3, the combination of Khan, Han, Cole, Koike, Abson and Gat teach The system of claim 1, wherein the data processing cluster  (Gat [0097] Data cube 300 advantageously maintains, in real time, results for any prospective query using the framework (T, L, S), of an event count over one or more pre-established time windows. FIG. 3, illustrates three examples of queries 340a-c, the answers to which are maintained and therefore pre-computed in data cube 300. [FIG. 9] element 920 user interface (client application) )								but lack teaching further includes a representational state transfer application programming interface(REST API), wherein the REST API						However Than teaches further includes a representational state transfer application programming interface(REST API), wherein the REST API ( Than [0023] The analytics engine 130 may be configured to receive queries from the client instances 112, execute the queries, and provide results of executing the queries to the client instances 112. In a particular embodiment, the analytics engine 130 includes a server management module 132 that is configured to manage a server environment and provide interfaces to handle requests. For example, the server management module 132 may communicate with the client instances 112. In a particular embodiment, the communication is performed via scripts, servlets, application programming interfaces (APIs) (e.g., a representational state transfer ( REST) API), etc. The server management module 132 may also expose services and/or data to the client instances 
Corresponding method claim 11 and product claim 20 are rejected similarly as claim 2 above. 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Han, Cole, Koike, Abson Gat and US 20170109387 A1; Brewster; Dave et al. (hereinafter Brewster). 
Regarding claim 5, Regarding claim 3, the combination of Khan, Han, Cole, Koike, Abson and Gat teach The system of claim 1, wherein the map-reduce program 												but lack explicitly teaching cleans the source data to remove one or more columns from the source data, wherein the removed columns are not used in generating the plurality of data combinations.										However Brewster teaches further configured to clean the source data to remove one or more columns from the source data, wherein the removed columns are not used in generating the plurality of data combinations. ( Brewster [0262] At step eight (1284), the J2 values column of tables 1280 and 1282 are removed, leaving in each table only the DS2 references that remained (if any) as a result of the filtering operation in step seven ) , the generating the plurality of data combinations is from Khan in claim 4 hence the removed columns in Brewster are not used in generating the plurality of data combinations. )								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Khan's map reduction/cube methods, Le's materialization methods, Gat's cube querying and make the addition of Brewsters data filtration methods in order to increase the efficiency of the overall system by optimizing it's storage features ( Brewster [0273] As shown above, the techniques described herein, such as the use of a representation such as a data traversal program, have various benefits. One example is an increase in the efficiency of storage, where the amount of storage needed to represent the results of operations is reduced )
Corresponding method claim 14 is rejected similarly as claim 5 above. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Han, Cole, Koike, Abson, Gat and US 20070250524 A1; Le; Jian (hereinafter Le). 
Regarding claim 8, Regarding claim 3, the combination of Khan, Han, Cole, Koike, Abson and Gat teach The system of claim 1, wherein pre-computed result of a query 												but lack explicitly teaching comprise an output table comprising data derived from comprise an output table comprising data derived from said source data. ( Le [0011] A materialized query table (MQT) stores the definition of a structured query language (SQL) query and the result set of this SQL query. As such, a materialized query table typically contains pre-computed results based on the data existing in a table or tables on which its definition query is based. For example, when a materialized query table stores an aggregation query that summarizes daily sales data into monthly sales data and the results of this query, namely the summarized monthly sales data, a database engine can use the stored query definition information and stored query results to answer a separate query that requires the summarization of the same set of daily sales data, for example, into quarterly sales data. In this example, the database engine can use the data records from the monthly sales MQT table to compute the quarterly sales value rather than using the numerous daily sales records from the base data. Thus, using the stored query definition information and results to process a different query request decreases the database engine workload.)			Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Khan's map reduction/cube methods, Han’s MapReduce methods, Cole’s aggregation methods, Gat's cube querying and make the addition of Le's materialization methods in order to improve the overall processing of the system through methods that create efficiency such as materialization (Le [0002] The present invention relates generally to an improved data processing system and in particular to a method and apparatus for managing a database. Still more particularly, the present invention relates to a computer 
Corresponding method claim 17 is rejected similarly as claim 8 above. 
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 8 paragraph: 1): “Applicant notes that the text of the rejection also makes reference, in a number of places to of Le (U.S. Publication 20070250524). However, no particular citations to teachings of Le are made in the rejection. Applicant assumes that the references to Le are in error and are included in text that was copied over from the prior rejection. On this basis Applicant will not address the Le reference in this response. If the assumption is incorrect, Applicant requests issuance of a new Office Action in which appropriate citations to the teachings of Le are included.” Examiner’s response:- Le was intended only for Claim 8 and 17, the examiner has deleted the few typos in which Le was mentioned in the prior art.
Regarding Applicant’s Argument (pages: 8 and 9): “...In the Office Action, the Examiner relied on Han as teaching "teaches generating a plurality of data combinations for each of the plurality of lines in the source data using said plurality of column combinations, generating a plurality of Examiner’s response:
Regarding Applicant’s Argument (page: 10-12): “The Claims have been amended to better define the invention and further distinguish the cited references. Claim 1, has been amended to read as follows...None of the cited references perform aggregation and frequency calculations automatically based on source data...To the extent the cited references disclose calculating those query results based on analyzing analyze the plurality of columns in the source data to identify a plurality of numerical columns and a plurality of subsets of categorical columns and combining the identified plurality of numerical columns with each of the identified plurality of subsets of categorical columns to generate a plurality of column combinations from the plurality of columns in the source....” Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments related to amendment "counting categorical values for a same key to generate a plurality of frequency values" moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20160011980 A1; KOIKE; Yasuo et al. Applicant’s arguments related to amendment "represented by one or more of said plurality of aggregate values or one or more of said plurality of frequency values" moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20180203931 A1; Abson; Will (hereinafter Abson)
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165